Name: Council Regulation (EEC) No 491/90 of 26 February 1990 amending Regulation (EEC) No 2967/89 relating to the continued import of New Zealand butter into the United Kingdom on special terms
 Type: Regulation
 Subject Matter: trade;  Asia and Oceania;  Europe
 Date Published: nan

 No L 53/4 Official Journal of the European Communities 1 . 3 . 90 COUNCIL REGULATION (EEC) No 491/90 of 26 February 1990 amending Regulation (EEC) No 2967/89 relating to the continued import of New Zealand butter into the United Kingdom on special terms Whereas the rate of the special levy should be adjusted in accordance with Article 3 (2) of Regulation (EEC) No 2967/89, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to the Act of Accession of Denmark, Ireland and the United Kingdom, and in particular Article 5 (2) of Protocol 18 thereto, Having regard to the proposal from the Commission, Article 1 The special levy of ECU 44,02 per 100 kilograms provided for in Article 3 ( 1 ) of Regulation (EEC) No 2967/89 is hereby replaced by a special levy of ECU 42,92 per 100 kilograms . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1990 . Whereas Regulation (EEC) No 2967/89 (! ), as amended by Regulation (EEC) No 3894/89 (2), temporarily authorizes the United Kingdom to import a certain quantity of New Zealand butter on special terms until 31 December 1992 ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1990. For the Council The President M. SMITH (') OJ No L 281 , 30. 9 . 1989, p. 114. (2) OJ No L 378, 27. 12. 1989, p. 23.